Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki 20180199313.

Regarding claims 1, 8, and 15-17, Suzuki teaches a method of receiving a physical downlink control channel (PDCCH) by a user equipment (UE) configured to a discontinuous reception (DRX) operation in a wireless communication system (fig. 7, DRX cycle, terminal monitors PDCCHs in on-duration period, [0139]), the method comprising:
configuring an active time to monitor the PDCCH based on at least one of a plurality of conditions (For example, when the DRX cycle is configured, an Active Time may include a period satisfying at least one of a condition (e) to a condition (i) below, [0144]); and
receiving the PDCCH in PDCCH monitoring occasions allocated within the duration of the active time (obvious with respect to fig. 7),
wherein the PDCCH monitoring occasions are allocated differently based on the at least one condition ([0145-0149]). Note, it is obvious that the duration of the PDCCH monitoring occasion based upon the number/length of the subframes needed to be monitored.

Regarding claims 7, 14, the UE is communicable with at least one of another UE (fig. 1), a network, a base station (BS), or an autonomous driving vehicle. Note, each UE is communicable with all other UEs via the base station.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claims 1 and 8 above, and further in view of Lin US 20210266909.
Suzuki is silent on a type of a search space allocated within a duration of the active time is based on the at least one condition.
Lin teaches a condition of a CCE to be monitored with respect to a PDCCH corresponds to different types of a search space set ([0006]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Suzuki by a condition of a CCE to be monitored with respect to a PDCCH corresponds to different types of a search space set, as suggested by Lin. This modification would benefit the system by selecting an optimal search space based on the monitoring condition.

Allowable Subject Matter
Claims 2-4, 6, 9-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476